DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed July 19, 2022, amending claims 1-3, 5-9, 17, 24-26, 30, 32, 33, 38-40, adding new claims 40-42 and canceling claims 31 and 34 has been entered. Claims 10-14 and 18-23 and 35-37 were previously canceled.  Claims 1-9, 15-17, 24-30, 32, 33 and 38-42 are currently pending and presented for examination.

Response to Arguments
Upon further consideration and in view of Applicant’s amendments to the claims, the previous rejection under 35 USC 103 is hereby withdrawn.  Although it is maintained that Llosa teaches a formulation which contains 99% of the free acid which is close to the claimed 99.5% beta-hydroxybutyric acid by combined weight of the acid and any salt, Llosa et al. does not teach further diluting the beta-hydroxybutyric acid formulation in water to arrive at a formulation containing 0.4% w/v to 60% w/v of beta-hydroxybutyric acid at least partially dissolved in the water. 
Upon further consideration and in view of Applicant’s amendments to the claims, the previous double patenting rejections are hereby withdrawn.  Although each of the cited patents claim a composition which may comprise 100% of beta-hydroxybutyric acid without any salt, the cited patents do not claim further diluting the beta-hydroxybutyric acid formulation in water to arrive at a formulation containing 0.4% w/v to 60% w/v of beta-hydroxybutyric acid at least partially dissolved in the water. 
Applicant’s arguments filed July 19, 2022 with respect to the rejections under 35 USC 101 have been fully considered but are found not persuasive.
Applicant argues that the claims are not directed to beta-hydroxybutyric acid per se, but rather to a nutritional supplement, beverage, or food product comprising exogenous beta-hydroxybutyric acid that is formulated to exogenously raise blood ketone levels in a subject.  Thus Applicant argues that the claimed composition is markedly different from endogenous beta-hydroxybutyric acid by itself.  Applicant further argues that supplementation with exogenous beta-hydroxybutyric acid can induce a state of temporary ketosis without any undesirable side effects without adhering to a ketogenic diet and thus the claimed compositions are markedly different from endogenous beta-hydroxybutyric acid both in composition and effect on the human body.  Applicant further argues that the composition changes both the chemical and physical properties compared to beta-hydroxybutyric acid by itself since pure beta-hydroxybutyric acid is dangerous to handle and aqueous compositions can be safely handled.  
These arguments are found not persuasive since the claims of the instant application are drawn to an aqueous beta-hydroxybutyric acid composition containing water and beta-hydroxybutyric acid which may contain other natural products such as fruit juice, essential oil, vitamin or mineral.  Applicant has not provided any evidence which demonstrates that endogenous beta-hydroxybutyric acid is any different structurally or functionally from the claimed exogenous beta-hydroxybutyric acid.  Both endogenous and exogenous beta-hydroxybutyric acid are ketone bodies having the same function as energy sources during ketosis.  Moreover, Applicant has not provided any evidence that the claimed product is significantly more than the beta-hydroxybutyric acid that exists in nature.  Even though the claims require the combination of beta-hydroxybutyric acid and other components such as water and other natural products such as fruit juice, essential oils, vitamins, minerals or gelling agents, the claims fail to satisfy the non-naturally occurring requirement because no structural difference occurs by merely combining the other naturally occurring agents with beta-hydroxybutyric acid together in a composition.  Combining other natural products with beta-hydroxybutyric acid does not change the structure of any of the natural products or the beta-hydroxybutyric acid and thus the product as claimed is neither non-naturally occurring nor markedly different in structure.
In addition, even though the claims recite specific amounts of the beta-hydroxybutyric acid, the beta-hydroxybutyric acid is still structurally identical to what exists in nature and thus said claims are also patent ineligible.
Thus the previous rejection under 35 USC 101 is hereby maintained and reproduced below.  This action is FINAL.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 15-17, 24-30, 32, 33 and 38-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
The cited claims recite an aqueous beta-hydroxybutyric acid composition formulated for ingestion by oral delivery as a nutritional supplement, beverage, or food product, or by addition to a beverage or food product, to increase blood ketone level in a subject, comprising water; beta-hydroxybutyric acid at least partially dissolved in the water; and optionally, at least one additive selected from the group consisting of acetoacetic acid, acetoacete, flavorant, essential oil, vitamin, mineral, central nervous system stimulant, nootropic, edible acid in addition to the beta-hydroxybutyric acid, vasodilator, muscle-promoting compound, and amino acid, wherein the composition is free or substantially free of beta-hydroxybutyrate salts so as to contain less than 0.5% of beta-hydroxybutyrate salts and greater than 99.5% of beta-hydroxybutyric acid by combined weight of the beta-hydroxybutyric acid and any beta-hydroxybutyrate salts, wherein the composition is free of 1,3-butanediol and ketone esters.  Therefore, the claims read on an aqueous formulation comprising water and beta-hydroxybutyric acid.  This judicial exception is not integrated into a practical application because beta-hydroxybutyric acid is a natural product since it exists in nature.  Natural products that are excluded from eligibility include naturally occurring products and non-naturally occurring products that are not markedly different from naturally occurring products.  To be patent eligible, a claimed product must be both non-naturally occurring and markedly different from naturally occurring products.  
The cited claims of the instant application fail to satisfy the non-naturally occurring requirement because the claimed beta-hydroxybutyric acid is an endogenous product formed in the body during ketosis and used as an energy source by the brain during fasting in humans (National Center for Biotechnology Information. PubChem Compound Summary for CID 441, 3-Hydroxybutyric acid. https://pubchem.ncbi.nlm.nih.gov/compound/3-Hydroxybutyric-acid).  -hydroxybutyric acid is also a natural product found in Vitis rotundifolia, Aloe africana, and other organisms (PubChem).  Moreover, no structural difference occurs by the mere isolation or purification of the compound and combining it with water.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the beta-hydroxybutyric acid is unchanged and thus the mere purification or separation of components does not make the components themselves significantly different from what occurs in nature.
Even though claims 15 and 16 require the combination of beta-hydroxybutyric acid and a gelling agent, the claims fail to satisfy the non-naturally occurring requirement because the gelling agent may also exist in nature and no structural difference occurs by merely combining the naturally occurring gelling agents and beta-hydroxybutyric acid together in a composition as claimed.  Combining the gelling agent and beta-hydroxybutyric acid does not change the structure of any of the gelling agent and the beta-hydroxybutyric acid and thus the product as claimed is neither non-naturally occurring nor markedly different in structure.
In addition, even though the claims recite specific amounts of the beta-hydroxybutyric acid, the beta-hydroxybutyric acid is still structurally identical to what exists in nature and thus said claims are also patent ineligible.
Thus since the claimed products are not markedly different from what exists in nature, the claims are patent ineligible under 35 USC 101 and thus are properly rejected.
This rejection is based on the court decisions including Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. _, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) (Myriad) on the Supreme Court’s long-standing “rule against patents on naturally occurring things”, as expressed in its earlier precedent including Diamond v. Chakrabarty, 447 U.S. 303 (1980) (Chakrabarty), and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. _, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo).  Myriad relied on Chakrabarty as “central” to the eligibility inquiry, and re-affirmed the Office’s reliance on Chakrabarty’s criterion for eligibility of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products). Id. at 2116-17. Myriad also clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman’s art”). Thus, while the holding in Myriad was limited to nucleic acids, Myriad is a reminder that claims reciting or involving natural products should be examined for a marked difference under Chakrabarty. 



Conclusion
Claims 1-9, 15-17, 24-30, 32, 33 and 38-42 are rejected.  Claims 10-14, 18-23, 31 and 34-37 are canceled.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM